45 F.3d 439NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Dewayne Ray BUTLER, Plaintiff-Appellant,v.Larry FIELDS, Dan Reynolds, John East, Fred Cook, RoseArdese, Ike Bourginton, also known as IkeByington, Defendants-Appellees.
No. 94-7056.
United States Court of Appeals, Tenth Circuit.
Jan. 6, 1995.

Before McWILLIAMS, BARRETT and LOGAN, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff DeWayne R. Butler appeals the district court's grant of summary judgment for defendants in his 42 U.S.C.1983 suit against the Director of the Oklahoma Department of Corrections and various employees of the Department.  The amended complaint alleged that when plaintiff was transferred from a medium security facility to the Oklahoma State Penitentiary, his Eighth and Fourteenth Amendment rights were violated.  Specifically, he alleged that he was denied access to the courts because he was not allowed access to the law library or to law clerks;  that he was denied programs and privileges such as phone calls, hygiene items, religious services, laundry, bedding, and showers, and that he was prevented from earning credits to reduce his prison time.  The district ordered a Martinez report, and after considering that report, plaintiff's affidavits, and all the parties' pleadings and other filings, granted summary judgment in favor of defendants.  It found plaintiff failed to present sufficient evidence of contested issues of facts to warrant submission to a jury or injunctive relief.


3
On appeal, plaintiff asserts that the district court is biased against state prisoners, granted summary judgment without an evidentiary hearing, and failed to inform plaintiff of the defects in his complaint.  Our review of the record reveals no materials that would support plaintiff's claim that the district court was biased.  Further, the court allowed plaintiff to amend his initial complaint.  We agree with the district court that no evidentiary hearing was required.


4
We have reviewed the briefs and the record and are satisfied that the district court accurately summarized the facts and correctly applied the law.  We cannot add significantly to the analysis of the district court in its order of April 13, 1994, and therefore AFFIRM for substantially the reasons stated therein.  We deny plaintiff's motion to certify question of state law to the Oklahoma Supreme Court.


5
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470